2018 IL App (1st) 152125

                                                                                FIRST DISTRICT
                                                                                FIRST DIVISION
                                                                                  August 27, 2018

No. 1-15-2125


THE PEOPLE OF THE STATE OF ILLINOIS,                         )      Appeal from the
                                                             )      Circuit Court of
       Plaintiff-Appellee,                                   )      Cook County.
                                                             )
v.                                                           )      No. 15 CR 743
                                                             )
OSCAR RAMIREZ,                                               )      Honorable
                                                             )      Arthur F. Hill, Jr.,
       Defendant-Appellant.                                  )      Judge Presiding.


       JUSTICE MIKVA delivered the judgment of the court, with opinion.
       Presiding Justice Pierce and Justice Walker concurred in the judgment and opinion.


                                            OPINION

¶1     Defendant Oscar Ramirez pled guilty to one count of aggravated unlawful use of a

weapon (AUUW) and was sentenced to one year in prison. He filed a motion to withdraw his

guilty plea and vacate the judgment because he was not told of the immigration consequences of

that plea. The trial court denied Mr. Ramirez’s motion. We affirm the decision of the trial court.

¶2                                     I. BACKGROUND

¶3     On December 28, 2014, Chicago police officers observed Mr. Ramirez riding his bicycle

on a sidewalk on 26th Street. They stopped him to issue a city ordinance violation and noticed a

large bulge in his right pants pocket. The officers asked Mr. Ramirez whether he had any

dangerous weapons on him, and Mr. Ramirez responded that he had a gun. The officers searched

Mr. Ramirez, recovered a fully loaded .22-caliber revolver and a small amount of what appeared
No. 1-15-2125


to be cannabis, and placed Mr. Ramirez in custody.

¶4     Mr. Ramirez was charged with six counts of AUUW, which is a felony. 720 ILCS 5/24­

1.6(d) (West 2014). A hearing was held, pursuant to Illinois Supreme Court Rule 402 (eff. July

1, 2012), to discuss a guilty plea. At that hearing, Mr. Ramirez agreed to plead guilty to a single

count of AUUW (720 ILCS 5/24-1.6(a)(1), (a)(3)(A-5) (West 2014)) in exchange for the one-

year prison sentence proposed by the trial court. The court gave Mr. Ramirez sentencing

admonishments, but did not mention any possible immigration consequences. The court accepted

Mr. Ramirez’s plea and sentenced him to one year in prison.

¶5     Mr. Ramirez timely filed a motion to withdraw his guilty plea and vacate the judgment,

on the basis that he was not told of the immigration consequences of his plea. At a preliminary

hearing on the motion, the trial court acknowledged that it had not given Mr. Ramirez its usual

admonishment regarding possible immigration consequences for noncitizens. The trial court

pointed out that what it referred to as an “arrest report” in the court file stated that Mr. Ramirez’s

place of birth was Illinois, and it was the court’s practice, when considering a guilty plea, to look

at the place of birth on the defendant’s arrest report.

¶6     At the hearing on the motion to withdraw his guilty plea, Mr. Ramirez testified that he

was born in Mexico, came to the United States as a 3-year-old child, and was not a U.S. citizen.

He did not know that pleading guilty to AUUW would have adverse immigration consequences,

i.e., that he would likely be deported as a result of the felony conviction. According to Mr.

Ramirez, the public defender representing him during the plea never informed him of these

consequences. Mr. Ramirez claimed that his public defender asked him whether he was a U.S.

citizen and he told her that he was not. He also testified that he never told the police that he was

born in Illinois. Mr. Ramirez asserted that if he had known that the plea would result in his


                                                 -2­
No. 1-15-2125


deportation, he would not have pled guilty, and he thought he had a good chance of winning at

trial. Mr. Ramirez acknowledged, at the hearing to withdraw his plea, that a pretrial motion to

reduce his bond, filed by the public defender’s office, stated that he was a “life-long” resident of

Cook County, but asserted that he had never told any attorney he was born in Illinois.

¶7     Mr. Ramirez’s former assistant public defender testified that, although she had filed the

motion to reduce bond she did not author it, as such motions are routinely prepared by the bond

court division of the public defender’s office. The assistant public defender also testified that, as

a part of discovery in Mr. Ramirez’s case, she had received a copy of a “Chicago Police

Department criminal history report,” which reflected that Mr. Ramirez was born in Illinois. The

assistant public defender testified that, based on the information in the motion to reduce bond

and the criminal history report, she did not have any conversation with Mr. Ramirez regarding

his immigration status. She never asked Mr. Ramirez if he was a U.S. citizen, and he never told

her that he was not. She acknowledged that she had not gone through the criminal history report

in detail with Mr. Ramirez.

¶8     The motion to reduce bond referenced in Mr. Ramirez’s motion to vacate his guilty plea

is part of the record on appeal and states that Mr. Ramirez “represents that he is nineteen (19)

years old, he is a lifelong resident of Cook County, and has lived at the same address for the last

four years with his mother and sister.” The arrest report referenced by the trial court, which

appears to be the same document as the criminal history report shown to Mr. Ramirez’s former

counsel at the hearing on his motion to withdraw the guilty plea, does not appear to be in the

record. No one from the bond division of the public defender’s office or from the Chicago Police

Department testified as to where the information regarding Mr. Ramirez’s place of birth in the

bond motion or the arrest report came from.


                                                -3­
No. 1-15-2125


¶9     The trial court denied Mr. Ramirez’s motion to withdraw his guilty plea and vacate the

judgment against him. Noting the conflicting testimony regarding whether Mr. Ramirez’s

assigned assistant public defender asked him if he was a U.S. citizen, the trial court stated that it

did not believe Mr. Ramirez’s testimony that such a conversation happened “at all.” The court

concluded that, based on the information presented to her, the assistant public defender had no

reason to ask Mr. Ramirez whether he was a citizen. The court stated it did not believe that

Padilla v. Kentucky, 559 U.S. 356, 367 (2010), and its progeny place a “prophylactic duty” on a

defense attorney to inquire as to a client’s immigration status.

¶ 10   The trial court subsequently denied Mr. Ramirez’s motion to reconsider, to which he had

attached his Mexican birth certificate. The court recited the factual basis for the plea, noted the

contradictory testimony regarding the conversation in which Mr. Ramirez claimed that he had

told defense counsel that he was not a U.S. citizen, and reiterated that Mr. Ramirez was not

credible on this issue. The trial court did not reach the question of whether Mr. Ramirez was

prejudiced in any way by the fact that he did not receive an immigration admonishment.

¶ 11                                    II. JURISDICTION

¶ 12   Mr. Ramirez’s motion to reconsider was denied on June 25, 2015, and Mr. Ramirez

timely filed his notice of appeal that same day. This court has jurisdiction pursuant to article VI,

section 6, of the Illinois Constitution (Ill. Const. 1970, art. VI, § 6) and Illinois Supreme Court

Rules 603 and 606, governing appeals from final judgments of conviction in criminal cases. (Ill.

S. Ct. Rs. 603, 606 (eff. Feb. 6, 2013)).

¶ 13                                        III. ANALYSIS

¶ 14   On appeal, Mr. Ramirez argues that the trial court erred in denying his motion to

withdraw his guilty plea. His claim is that his trial counsel provided ineffective assistance of


                                                -4­
No. 1-15-2125


counsel by failing to inform him of the potential deportation consequences of his guilty plea,

rendering the plea involuntary. Mr. Ramirez claims that had counsel properly advised him

regarding the immigration consequences of such a plea—that it would result in his ineligibility to

participate in the Deferred Action for Childhood Arrivals program (DACA), “his only path to

legally remaining in the United States”—he would not have pled guilty. Mr. Ramirez points out,

and the State does not dispute, that DACA bars those with felony convictions from participation.

See Memorandum from Janet Napolitano, Secretary of Homeland Security, to David V. Aguilar

et al. (June 15, 2012), https://www.dhs.gov/sites/default/files/publications/s1-exercising­

prosecutorial-discretion-individuals-who-came-to-us-as-children.pdf (“Exercising Prosecutorial

Discretion with Respect to Individuals Who Came to the United States as Children”). It is also

undisputed that the trial court failed to admonish Mr. Ramirez regarding the possible

immigration consequences of a guilty plea, which the court is required to do in all cases under

section 113-8 of the Code of Criminal Procedure of 1963 (Code) (725 ILCS 5/113-8 (West

2014)).

¶ 15      A request to vacate a guilty plea based on an attorney’s failure to correctly advise a

criminal defendant of the immigration consequences is analyzed under the two-part test

established by the Supreme Court for claims of ineffective assistance of counsel in Strickland v.

Washington, 466 U.S. 668 (1984). Padilla, 559 U.S. at 364-365. Under Strickland, a defendant

must establish that (1) trial counsel’s performance was deficient in that it fell below an objective

standard of reasonableness and (2) the defendant was prejudiced by trial counsel’s deficient

performance, in that there is a reasonable probability that, but for the deficiency, the result of the

proceedings would have been different. Strickland, 466 U.S. at 687. Because a defendant must

satisfy both prongs of the Strickland test to prevail on a claim of ineffective assistance of


                                                -5­
No. 1-15-2125


counsel, if we find that counsel’s performance was not deficient we need not reach the issue of

prejudice. People v. Coleman, 183 Ill. 2d 366, 397-98 (1998).

¶ 16   We consider all of the circumstances to determine whether counsel was deficient, and our

review of counsel’s performance “must be highly deferential.” Strickland, 466 U.S. at 688-89. A

fair assessment requires us to eliminate the “distorting effects of hindsight, to reconstruct the

circumstances of counsel’s challenged conduct, and to evaluate the conduct from counsel’s

perspective at the time.” Id. at 689. Additionally, “[t]he proper measure of attorney performance

remains simply reasonableness under prevailing professional norms.” Id. at 688.

¶ 17   Mr. Ramirez argues that his public defender’s performance here was deficient because

she failed to provide him with even a “general warning of the possibility of immigration

consequences.” The Supreme Court in Padilla found that where counsel told his client that he

did not have to worry about his immigration status because he had been in the country for so

long (more than 40 years), when in fact the drug charges he pled guilty to made his deportation

virtually mandatory, counsel’s performance was not “constitutionally competent.” Padilla, 559

U.S. at 360. The Court noted that “[t]he weight of prevailing professional norms supports the

view that counsel must advise her client regarding the risk of deportation.” Id. at 367.

¶ 18   In People v. Valdez, 2016 IL 119860, our supreme court applied Padilla in the context of

a guilty plea to burglary, holding that the failure to inform the defendant, even in a general sense,

that his plea “may have” immigration consequences also constituted deficient performance. Our

supreme court distinguished between the situation in Padilla, where the immigration

consequences of the plea to a drug crime were “succinct, clear, and explicit,” and the situation

before the court in Valdez, where there was a possibility but not a certainty of deportation.

(Internal quotation marks omitted.) Id. ¶ 20. There, because the immigration consequences were


                                                -6­
No. 1-15-2125


not spelled out by statute, counsel’s only obligation was to give the defendant a “general warning


of the possibility of immigration consequences.” Id. ¶ 26. 


¶ 19   Our supreme court recognized in Valdez, 2016 IL 119660, ¶¶ 30-32, that this kind of


general warning is also what is mandated by section 113-8 of the Code. That section provides:


                “Advisement concerning status as an alien.

                       Before the acceptance of a plea of guilty, guilty but mentally ill, or nolo

                contendere to a misdemeanor or felony offense, the court shall give the following

                advisement to the defendant in open court:

                       ‘If you are not a citizen of the United States, you are hereby advised that

                conviction of the offense for which you have been charged may have the

                consequences of deportation, exclusion from admission to the United States, or

                denial of naturalization under the laws of the United States.’ ” 725 ILCS 5/113-8

                (West 2014).

¶ 20   We note that section 113-8 requires this admonition in all cases. And, when it is given,

our supreme court has held that it serves to eliminate any prejudice from counsel’s failure to

discuss immigration consequences with their clients in Valdez-type cases, where there is a

possibility, but no clear certainty, of those consequences occurring. Valdez, 2016 IL 119860,

¶¶ 30-32. Therefore, adherence to the statute will often eliminate the kind of claim Mr. Ramirez

makes in this case. But here it is undisputed that Mr. Ramirez received neither a specific nor a

general warning about possible immigration consequences and that the trial court failed to follow

the statutory mandate of section 113-8.

¶ 21   The State argues that trial counsel in both Valdez and Padilla knew their respective

clients were not U.S. citizens. In Padilla, 559 U.S. at 359, the defendant had explicitly asked his


                                               -7­
No. 1-15-2125


counsel about immigration consequences, and in Valdez, defense counsel told the trial court that

Immigrations and Customs Enforcement had a “hold” on his client (see People v. Valdez, 2015

IL App (3d) 120892, ¶¶ 1, 3, rev’d, 2016 IL 119860)..

¶ 22   Mr. Ramirez points to People v. Deltoro, 2015 IL App (3d) 130381, in which the Third

District found that the Supreme Court’s analysis in Padilla applied in a postconviction petition

that did not allege that counsel had any knowledge of the defendant’s immigration status. The

Deltoro court noted that “Padilla does not expressly require a criminal defendant to take the

initiative to inform his attorney of his immigration status in order to trigger the attorney’s duty to

inform the client whether his plea carries a risk of deportation.” Id. ¶ 17. The Deltoro court

recognized that such a requirement would “ ‘undermine’ ” the holding of Padilla by leading to

the “ ‘absurd result’ ” that only defendants who understand that criminal convictions can impact

immigration status will be warned of that possibility. Id. (quoting People v. Picca, 97 A.D.3d

170, 179 (N.Y. App. Div. 2012)).

¶ 23   The State responds that in this case, defense counsel did not simply lack knowledge of

Mr. Ramirez’s immigration status. Rather, there were actual documents (i.e., the motion to

reduce bond and the arrest report) that said Mr. Ramirez was a “life-long resident of Cook

County” and born in Illinois. We agree with the State. We accept the premise in Deltoro that a

defendant should not necessarily be burdened to make his lawyer aware of his immigration

status. But in cases such as this one, where there was objective documentation that would inform

defense counsel that her client was a citizen of the United States, and no information to the

contrary, we cannot say that counsel acted unreasonably in failing to advise her client of the

possible immigration consequences of a guilty plea.

¶ 24   Mr. Ramirez points to cases in which courts have found that counsel’s reliance on police


                                                -8­
No. 1-15-2125


reports, or the failure to discuss the police reports with the defendant, was unreasonable

assistance. Campbell v. Reardon, 780 F.3d 752, 767 (7th Cir. 2015); People v. Smith, 268 Ill.

App. 3d 574, 579 (1994). However, those cases are fact specific and not persuasive here. In

Campbell, the lawyer failed to interview one of very few eyewitnesses based on a statement in a

police report that “Christmas lights obscured her view of the beating and she did not know any of

the men involved,” when in fact that witness would have testified that she knew the defendant

and that he was not involved. In Smith, the defendant’s attorney subpoenaed police reports at the

defendant’s request but then never shared them with the defendant, which the court found was a

failure on the part of counsel to keep his client “informed of developments in the case.” Neither

of these cases stands for the proposition that everything in a police report must be part of an

attorney-client discussion. Moreover, the attorney in this case also relied on a document prepared

by her own office that said that Mr. Ramirez was a “life-long” resident of Cook County. We

simply cannot say that such reliance “fell below an objective standard of reasonableness” under

Strickland, 466 U.S. at 687-88.

¶ 25   In short, Mr. Ramirez has not satisfied the first prong of the Strickland test. He has not

shown that his counsel was deficient for failing to advise him of the possible immigration

consequences before he pled guilty to a felony conviction. Therefore, we agree with the trial

court that we do not need to consider whether he was prejudiced by counsel’s action, and we find

no abuse of discretion in the trial court’s refusal to vacate Mr. Ramirez’s guilty plea.

¶ 26                                    IV. CONCLUSION

¶ 27   For the foregoing reasons, judgment of the trial court is affirmed.

¶ 28   Affirmed.




                                                -9­